Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Based on amendment the previous double patenting rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joanna Liebes Hubberts on 8/4/21.

The application has been amended as follows: 

Claim 25 (Currently Amended):  A method for closing a left atrial appendage comprising:
	advancing a closure device to the left atrial appendage, wherein the closure device comprises an elongate body, a snare loop comprising a first end and a second end, and a suture loop releasably coupled to the snare loop;
closing the snare loop around the left atrial appendage;
	releasing the suture loop from the snare loop; and
	releasing the second end of the snare loop from an outer side wall of the elongate body to open the snare loop.


Claim 40 (Currently Amended):  A method for closing a left atrial appendage comprising: 
	advancing a closure device to the left atrial appendage, wherein the closure device comprises an elongate body and a snare loop assembly, the snare loop assembly comprising a snare loop, a suture loop, and a retention member releasably coupling the snare loop and the suture loop;
closing the snare loop around the left atrial appendage;

	releasing an end of the snare loop from a recess in an outer side wall of the elongate body to open the snare loop. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The present invention pertains to a method for closing a left atrial appendage comprising advancing a closure device to the left atrial appendage, wherein the closure device comprises an elongate body, a snare loop comprising a first end and a second end, and a suture loop releasably coupled to the snare loop;  closing the snare loop around the left atrial appendage;  releasing the suture loop from the snare loop; and releasing the second end of the snare loop from an outer side wall of the elongate body to open the snare loop.
The present invention also pertains to a method for closing a left atrial appendage comprising advancing a closure device to the left atrial appendage, wherein the closure device comprises an elongate body and a snare loop assembly, the snare loop assembly comprising a snare loop, a suture loop, and a retention member releasably coupling the snare loop and the suture loop; closing the snare loop around the left atrial appendage; releasing the suture loop from the snare loop assembly; and releasing an end of the snare loop from a recess in an outer side wall of the elongate body to open the snare loop. 
As discussed in the interview on 8/2/21, Applicant indicated the present claims are distinct from Miller 2009/0143791 in that the snare loop are released from an outer side wall of the elongate body to open the snare loop which is distinct from figure 3A of Miller.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/5/2021